DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 10/18/2022.
Claims 1-21 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogels et al. (US 20180293712 A1, hereinafter Vogels), in view of Lokovic et al. (US 20040160441 A1, hereinafter Lokovic).

Regarding Claim 12, Vogels teaches a system (Vogels, Fig. 17, Element 1700 Computing System) comprising:  a non-transitory memory storage comprising instructions (Vogels, Paragraph [0241], Storage subsystem 1720 can also store information using machine-readable articles, information storage devices, or computer-readable storage media); and one or more processors in communication with the non-transitory memory storage (Vogels, Paragraph [0239], . The one or more graphics processors or graphical processing units (GPUs) 1710 may include any number of registers, logic units, arithmetic units, caches, memory interface), wherein the one or more processors execute the instructions to (Vogels, Fig. 17, Element 1705, 1710 Data Processor and Graphics processors): 
generate a ray from a first pixel within a scene being rendered toward a light source (Vogels, Paragraph [0034], presenting computer-generated scenes on a two-dimensional display by tracing a path of a ray through pixels on an image plane; Paragraph [0039], light rays sometimes just hit an object, and sometimes just miss it, or that they sometimes hit a light source);
[[ perform one or more shadow map lookups for the first pixel to ]] determine:  a visibility value indicative of whether the first pixel is in a shadow, and  a distance value indicative of a distance of the first pixel from the light source (Vogels, Paragraph [0073], [0090], the renderer 302 may also produce object identifiers, visibility data, and bidirectional reflectance distribution function (BRDF) parameters; the denoiser 400 is expected to handle significantly different input datasets; [0035], If any opaque object is found between the surface and the light, the surface can be in shadow and the light may not illuminate the surface; it is noted by tracing the surface object to light source, the distance is given ); and render the first pixel with an amount of blurring based on the visibility value and the distance value (Vogels, Paragraph [0234], techniques relating to how objects appear blurry or out of focus when too far <read on distance> in front of or behind <read on visibility value> the object in focus).
But, Vogels does not explicitly disclose perform one or more shadow map lookups.
However, Lokovic teaches perform one or more shadow map lookups (Lokovic, Paragraph [0012], [0030], [0093], A later rendering process is then able to use simple lookup functions of the shadow map to determine whether a particular sample point is lit or unlit with respect to a light source); a distance value indicative of a distance of the first pixel from the light source (Lokovic, Paragraph [0075], [0100], The extinction coefficient measures the light falloff per unit distance along the ray. several examples of visibility functions for a light beam passing through a pixel of the deep shadow map given different forms of light attenuating circumstances).
render the first pixel with an amount of blurring based on the visibility value and the distance value (Lokovic, Paragraph [0071], motion blur, effects that would normally be handled using different techniques. With deep shadow maps, these effects can all be combined in a single compact data structure, and rendered efficiently under a wide range of viewing and filtering conditions. [0085], When a visibility function is evaluated at a given z value, the result is substantially the same as if percentage-closer filtering was applied to all of the depth samples within the pixel's filter radius. Thus, high-quality filtering can be performed by accessing a much smaller number of pixels during the rendering process; [0182],
The map resolution may be represented as a "level of detail" determined by the distance in absolute x and y values between successive map locations and the sample threshold number represents a tradeoff between computational rendering complexity).
Lokovic and Vogels are analogous since both of them are dealing with image rendering. Vogels provided a way of rendering image by tracking the ray direction. Lokovic provided a way of rendering image by tracking the ray intersecting with surface from within the scene by using lookup functions of the shadow map. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate ray tracing taught by Lokovic into modified invention of Vogels such that when preparing the image for rendering and display, system will be able to dynamically adjust the image quality based on tracking the ray by using lookup functions of the shadow map and create best viewing result.

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 12 but as a method and the combination of Vogels and Lokovic teaches all the limitations as of Claim 12. Therefore is rejected under the same rationale.

Regarding Claim 21, it recites limitations similar in scope to the limitations of Claim 12 and Burrus as modified by Vogels and Lokovic teaches all the limitations as of Claim 12. And Vogels discloses these features can be implemented on a computer-readable storage medium (Vogels, Paragraph [0241], [0245], “Storage subsystem 1720 can also store information using machine-readable articles, information storage devices, or computer-readable storage media” “computer programs, executable computer code, human-readable source code, shader code, rendering engines, or the like, and data, such as image files, models including geometrical descriptions of objects, ordered geometric descriptions of objects, procedural descriptions of models, scene descriptor files, or the like, may be stored in memory subsystem 1715 and/or storage subsystem”).

Claim(s) 2, 3, 7, 8, 11, 13, 14, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogels et al. (US 20180293712 A1, hereinafter Vogels), in view of Lokovic et al. (US 20040160441 A1, hereinafter Lokovic) as applied to Claim 1, 12 above respectively and further in view of Cooper (US 20100134516 A1).

Regarding Claim 13, The combination of Vogels Lokovic teaches the invention in Claim 12,
The combination further teaches wherein the one or more shadow map lookups are performed to estimate an intersection of the ray [[ with an alpha-tested geometry within the scene ]] (Lokovic, Paragraph [0012], [0030], [0093], [0093], A later rendering process is then able to use simple lookup functions of the shadow map to determine whether a particular sample point is lit or unlit with respect to a light source; The surface intersections can be found using either a ray tracer or an ordinary scan conversion renderer; a ray is cast to the sample point on the surface. Ray casting can generate accurate shadows, but on scenes with very complex geometry).
Lokovic and Vogels are analogous since both of them are dealing with image rendering. Vogels provided a way of rendering image by tracking the ray direction. Lokovic provided a way of rendering image by tracking the ray intersecting with surface from within the scene. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate ray tracing taught by Lokovic into modified invention of Vogels such that when preparing the image for rendering and display, system will be able to dynamically adjust the image quality and create best viewing result.
The combination does not explicitly disclose alpha-tested geometry within the scene.
However, Cooper teaches alpha-tested geometry within the scene (Cooper, Paragraph [0232], the alpha values of the fragments of the virtual model are modified in accordance with shadow maps associated with the virtual objects)
Cooper and Vogels are analogous since both of them are dealing with image
rendering. Vogels provided a way of rendering image by tracking the ray direction.
Cooper provided a way of rendering image by tracking the alpha of the scene.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention was made to incorporate alpha tracking
taught by Cooper into modified invention of Vogels such that when preparing the image
for rendering and display, system will be able to use accurate alpha value to properly adjust the image to achieve the best viewing experience for user to see.

Regarding Claim 14, The combination of Vogels, Lokovic and Cooper teaches the invention in Claim 13,
The combination further teaches wherein the shadow map only contains a plurality of alpha-tested geometry (Cooper, Paragraph [0232], the alpha values of the fragments of the virtual model are modified in accordance with shadow maps associated with the virtual objects).
As explained in rejection of claim 13, the obviousness for combining of alpha-tested geometry of Cooper into Vogels is provided above.

Regarding Claim 15, The combination of Vogels, Lokovic and Cooper teaches the invention in Claim 13,
The combination further teaches wherein a location of the intersection is estimated within the shadow map, and the visibility value is determined based on one or more depth values at or around an intersection location within the shadow map (Cooper, Paragraph [0013], The shadow map is similar to an image rendered with the light source acting as the camera location, where depth values are stored at each array location).
Cooper and Vogels are analogous since both of them are dealing with image
rendering. Vogels provided a way of rendering image by tracking the ray direction.
Cooper provided a way of rendering image by tracking the alpha of the scene and use depth value to calculate the location of intersection while tracking the alpha test. Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention was made to incorporate intersection calculation
taught by Cooper into modified invention of Vogels such that when preparing the image
for rendering and display, system will be able to use depth value properly adjust the image data based on the location of the pixels around the intersection.
 
Regarding Claim 18, The combination of Vogels and Lokovic teaches the invention in Claim 12,
The combination does not explicitly disclose but Cooper teaches wherein the one or more shadow map lookups are performed by tracing the ray through the shadow map to identify an intersection within the shadow map and to obtain texture coordinates (Cooper, Paragraph [0252], [0262], The image processor, projects the shadow map for each virtual light source onto the scene using projective texture mapping; Once N shadow maps have been generated, the scene can be rendered from a point of view of the camera. In some examples, projective texture mapping is used to cast the shadow maps back onto the scene from the point of view of each light (as if a projector were placed at the position of the light), so as to generate distance data which corresponds to a distance from the shadow casting light to the closest object along a ray traced between that object and the light).
Cooper and Vogels are analogous since both of them are dealing with image
rendering. Vogels provided a way of rendering image by tracking the ray direction.
Cooper provided a way of rendering image by tracking the ray intersection to use texture coordinates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate ray tracing method
taught by Cooper into modified invention of Vogels such that when preparing the image
for rendering and display, system will be able to use coordinate from texture mapping in order for system to accurately project the pixel location and properly adjust the image to achieve the best viewing experience for user to see.

Regarding Claim 19, The combination of Vogels and Lokovic teaches the invention in Claim 12,
The combination further teaches wherein the visibility value [[ and the distance value ]] are stored in a buffer (Vogels, Paragraph [0220], Object library 1620 can include elements configured for storing and accessing information related to objects used by the one or more design computers [0073], The raw image data may include intensity data, color data (e.g., red, green, and blue colors), and their variances, as well as auxiliary buffers. the renderer 302 may also produce object identifiers, visibility data)
Vogels does not explicitly disclose but Cooper teaches the distance value stored in a buffer (Cooper, Paragraph [0251], Depth buffers of each rendering pass are then extracted and the resultant data treated as texture maps. The resultant texture maps correspond to shadow maps, and represent a distance to a closest object in the scene from the respective shadow casting light in a given direction).
Cooper and Vogels are analogous since both of them are dealing with image
rendering. Vogels provided a way of rendering image by tracking the ray direction.
Cooper provided a way of rendering image by tracking the alpha of the scene and saving the distance information in the buffer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate distance saving taught by Cooper into modified invention of Vogels such that when preparing the image for rendering and display, system will be able to use stored distance value in the process of alpha tracking during ray tracing process which will be more convenient than calculate distance during the process and increase the efficiency of the system.

Regarding Claim 20, The combination of Vogels and Lokovic teaches the invention in Claim 12,
The combination does not explicitly disclose but Cooper teaches wherein the one or more shadow map lookups are one or more alpha-only shadow map lookups  (Cooper, Paragraph [0231], [0251], 3D graphics to represent graphics data necessary to generate a pixel for output to a frame buffer and may comprise data such as
raster position data, depth buffer data, interpolated attribute data, alpha value
data and the like; The resultant texture maps correspond to shadow maps, and
represent a distance to a closest object in the scene from the respective shadow
casting light in a given direction).
Cooper and Vogels are analogous since both of them are dealing with image
rendering. Vogels provided a way of rendering image by tracking the ray direction.
Cooper provided a way of rendering image by tracking the alpha of the scene.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention was made to incorporate alpha tracking
taught by Cooper into modified invention of Vogels such that when preparing the image
for rendering and display, system will be able to use accurate alpha value to properly adjust the image to achieve the best viewing experience for user to see.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 13 and therefore is rejected under the same rationale.

Regarding Claim 3 it recites limitations similar in scope to the limitations of Claim 14 and therefore is rejected under the same rationale.

Regarding Claim 4 it recites limitations similar in scope to the limitations of Claim 15 and therefore is rejected under the same rationale.

Regarding Claim 7, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

Regarding Claim 8, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 20 and therefore is rejected under the same rationale.

Claim(s) 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogels et al. (US 20180293712 A1, hereinafter Vogels), in view of Lokovic et al. (US 20040160441 A1, hereinafter Lokovic) and further in view of Cooper (US 20100134516 A1) as applied to Claim 2, 13 above respectively and further in view of Tanaka et al. (US 20170112360 A1, hereinafter Tanaka).

Regarding Claim 16, The combination of Vogels, Lokovic and Cooper teaches the invention in Claim 13,
The combination does not explicitly disclose but Tanaka teaches wherein the distance value includes a hitT value representing a distance between the first pixel and the alpha-tested geometry (Tanaka, Paragraph [0009], calculates values of light volumes included in the information output from identical-point originated pixels, which have imaged an identical point as the same characteristic point on the specimen, in the respective pixels as a relative distance from an image sensor, compares the optical information between the pixels).
Tanaka and Vogels are analogous since both of them are dealing with image
rendering. Vogels provided a way of rendering image by tracking the ray direction.
Tanaka provided a way of adjusting the distance between the pixels when preparing the
rendering of image. Therefore, it would have been obvious to one of ordinary skill in the
art before the effective filing date of the claimed invention was made to incorporate
distance adjustment taught by Tanaka into modified invention of Vogels such that when
preparing the image for rendering, system will be able to adjust the image quality based
on the distance between original pixel and intersected pixels on surface in order to create best viewing experience for user.

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogels et al. (US 20180293712 A1, hereinafter Vogels), in view of Lokovic et al. (US 20040160441 A1, hereinafter Lokovic) and further in view of Cooper (US 20100134516 A1) as applied to Claim 2, 13 above respectively and further in view of Iwamoto et al. (US 20080252977 A1, hereinafter Iwamoto).

Regarding Claim 17, The combination of Vogels, Lokovic and Cooper teaches the invention in Claim 13,
The combination does not explicitly disclose but Iwamoto teaches wherein the distance value is determined by identifying a depth value for the intersection and determining a difference in distance between a location of the first pixel and the depth value (Iwamoto, Paragraph [0235], [0457], the Fourier transform image selection section or spatial filter functions as a kind of iris, the depth of focus of the optical system can be increased and consequently, a clearcut image can be obtained; all spatial frequencies of the two-dimensional image appear within a region up to a position equal to one half the distance between periodical patterns originating from the pixel structure appearing on the spatial filter).
Iwamoto and Vogels are analogous since both of them are dealing with image
rendering and displaying. Vogels provided a way of rendering image by tracking the ray direction. Iwamoto provided a way of determine and adjust the distance based on the
depth value between the original pixel and point on the intersection of surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate distance adjustment taught by Iwamoto into modified invention of Vogels such that when preparing the image for rendering, system will be able to create high quality image based on the distance adjustment.

Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

	
	Allowable Subject Matter
Claims 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also filing Terminal Disclaimer to overcome the Double Patenting Rejection.
Regarding Claim 9, the prior art Vogels teaches of rendering image by tracking the ray direction. The prior art Lokovic teaches rendering image by tracking the ray intersecting with surface from within the scene. Additional prior arts Cooper teaches rendering image by tracking the alpha of the scene. However, none of the prior art cited alone or in combination provides motivation to teach joining the opaque buffer and the alpha-tested buffer to create a single resulting buffer.
Regarding Claim 10, the prior art Vogels teaches of rendering image by tracking the ray direction. The prior art Lokovic teaches rendering image by tracking the ray intersecting with surface from within the scene. Additional prior arts Cooper teaches rendering image by tracking the alpha of the scene. However, none of the prior art cited alone or in combination provides motivation to teach the limitation “a min operation is performed between the buffer and an opaque buffer to obtain a single resulting buffer that is sent to a denoiser”


Response to Arguments

The rejection of Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 under nonstatutory double patenting rejection are withdrawn in view of Applicant’s filing of Electronic Terminal Disclaimer on 10/18/2022.
Applicant’s arguments with respect to claim 1, 12, 21, filed on 10/18/2022, with respect to rejection under 35 USC § 103 in regard to prior art does not teaches the limitation(s) “rendering the first pixel with an amount of blurring based on the visibility value" “rendering the first pixel with an amount of blurring based on the ... distance value” have been considered but are moot in view of the new ground(s) of rejection.
In response to the argument, Prior art Vogels teaches in Paragraph [0035]. [0073], [0090], [0234] that visibility data is used to calculate the data during the rendering process and the visibility is calculated based on how object appeared blurry that is related to the distance. Prior art Lokovic further teaches in Paragraph [0071], [0085], [0182] that the system is using the deep shadow maps and the map is determined by the distance calculation the motion blur effect and use visibility function to filter to access the pixel during the rendering process to improve the rendering efficiency. Hence the combination of the prior arts Vogels and Lokovic fully anticipate the limitations. Therefore, applicant remark cannot be considered be persuasive.
In regard to Claims 2-11, 13-20, they directly/indirectly depends on independent Claims 1, 12 respectively. Applicant does not argue anything other than the independent Claims 1, 12. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10664953 B1		Systems and methods for generating defocus blur effects
US 20190213778 A1	Fusing, texturing, and rendering views of dynamic three-dimensional models
US 9576393 B1		Dynamic rendering of soft shadows for interface elements
US 20150178983 A1	Variable Shading
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619